DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
 Response to Amendment
Applicant’s amendments filed on 09/19/2022 have been accepted and entered.
Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments set forth on 09/19/2022, the Examiner restates the 
arguments recited within the Advisory Action mailed on 09/29/2022 as no new arguments were submitted with the Request for Continued Examination. The prior art utilized in the rejections set forth on 07/19/2022 remains the most relevant prior art. 
In response to applicant's arguments on pages 9-10 of Applicant's response regarding the use of 
Chen, the Examiner disagrees. The rejection of claim 1 set forth in the Office Action mailed on 07/19/2022 utilizes Chen to teach of a position limiting member and a shaft sleeve. It further states that the position limiting member and shaft sleeve of Chen which are integrally formed as one piece known as the fixing bracket is combined with the motor housing of Mu to form the fixing portion as claimed in claim 1. Claim 1 does not recite that the position limiting member needs to be on the motor housing. Rather, claim 1 recites that the position limiting member needs to be disposed on the shaft sleeve which is then further connected to the housing as is taught in Chen. 
In further response to applicant's arguments stating the Lin and Snap are directed to different 
technical solutions, the Examiner disagrees. Lin is directed to a snap fit of the rotation shaft and driving shaft. Snap teaches of the quick release of a snap fit connection via force applied to the handle placed on the opposite side of a pivot. Snap is used just for its modification to the snap fit connection of the rotation shaft and driving shaft. Therefore, Snap is directed to the same technical solution of Lin, that being a snap fit connection between two objects. Mu as modified does not teach away from the modification set forth by Snap and as stated by Applicant, Snap provides a technical motivation for locking or unlocking a locking hook.  
As a result of the above arguments, the rejections set forth in the Final Rejection mailed on 
07/19/2022 stand.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19 and 20 recite the same limitations that are provided within the newly amended independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu (CN 201628345 U) in view of Chen (CN 103900233 A), Lin (CN 103528175 A), Snap-Fit Joints for Plastic hereinafter referred to as Snap and Plastic (screenshots of reference provided in file wrapper).
Regarding claim 1, Mu teaches of an air sweeping assembly (¶ [0007]), comprising:
a rotation shaft (Fig. 3, rotating shaft 4.1), the rotation shaft being provided with blades (Fig. 3,
adjusting pieces 4.2);
a driving device (Fig. 8, motor 6), wherein the driving device comprises a fixing portion (Fig. 11,
motor 6) and a driving portion disposed on the fixing portion (Fig. 11, output shaft 6.1); the driving portion is drivingly connected with the rotation shaft (¶ [0032] the head 4.4 of the wind direction adjuster 4 is provided with a rectangular shape corresponding to the head of the output shaft; Fig. 9 and 11, head 4.4, output shaft 6.1), and the driving portion is configured to drive the rotation shaft to rotate (¶ [0033]);
wherein the fixing portion comprises:
a housing, at least part of the driving portion being disposed in the housing (Fig. 11, cylindrical body of motor 6 is housing).
Mu fails to teach a first position limiting member disposed on the fixing portion, wherein the first position limiting member is configured to define an initial position of the rotation shaft in a circumferential direction;
Wherein the fixing portion comprises: 
a shaft sleeve, connected with the housing, the first position limiting member being protrudingly disposed on the shaft sleeve, and a driving shaft of the driving portion being passed through the shaft sleeve.
Chen teaches of a first position limiting member disposed on the fixing portion (Fig. 2, limit part 31 and fixed bracket 3), wherein the first position limiting member is configured to define an initial position of the rotation shaft in a circumferential direction;
Wherein the fixing portion comprises:
a shaft sleeve (Fig. 2, fixing bracket 3 acts as a sleeve as the motors rotating shaft passes through the fixing bracket to connect to the rotating shaft 20), connected with the housing (¶ [0015], the motor is fixed on one of the fixing brackets.), the first position limiting member being protrudingly disposed on the shaft sleeve (Fig. 2, limit part 31), and a driving shaft of the driving portion being passed through the shaft sleeve (see connection arrangement shown in Fig. 1 of motor 100 and guide plate 200 showing the air guide plate connecting to a plug type connection of the motor rotating shaft, in Fig. 2, rotating shaft 20 further connects to the rotating shaft of the motor in a plug connection shown as the limit matching part 21).
Specifically, the combination the examiner has in mind is to attach the fixing bracket of Chen to the cylindrical motor housing of Mu and position the fixing bracket so as to a sleeve around the output shaft 6.1 of the motor so as to make the fixing portion be the combination of the components of the cylindrical housing of Mu and the fixing bracket of Chen.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Chen to modify Mu to include the above combination. Doing so allows for accurate angle control of the wind deflectors (¶ [0032], lines 195-199).
Mu as modified further fails to teach a locking button, disposed at one end, adjacent to the driving portion, of the rotation shaft, wherein, a driving shaft of the driving portion is provided with a lug boss, the locking button is in locking-connection with the lug boss so as to prevent the rotation shaft from being axially moved relative to the driving shaft;
wherein the locking button comprises:
a cantilever, protrudingly disposed on the rotation shaft and disposed on the rotation shaft; and
a locking hook, connected with the cantilever, wherein, the locking hook is in locking- connection with the lug boss,
Lin teaches of a locking button (Fig. 9), disposed at one end, adjacent to the driving portion, of
the rotation shaft, wherein, a driving shaft of the driving portion is provided with a lug boss (Fig. 9, annular groove 632),
the locking button is in locking-connection with the lug boss so as to prevent the rotation shaft
from being axially moved relative to the driving shaft (after connection between the clamping blocks and the annular groove the rod will be fixed axially)
a cantilever, protrudingly disposed on the rotation shaft and disposed on the rotation shaft (see annotated Fig. 9 of Lin below); and
a locking hook, connected with the cantilever, wherein, the locking hook is in locking-connection
with the lug boss (Fig. 9, see clamping blocks 423 engaging with annular groove 632).
	the locking buttons and the rotation shaft are integrally formed (see Fig 9 of Lin showing the shaft 42 is a continuous integral piece with the clamping blocks 423).
Specifically, the combination the examiner has in mind is to add the clamping blocks to the rotation shaft of Mu so that the clamping blocks are form on the rotation shaft and extend outwards from the shaft and to add the annular groove of Lin to the output shaft of Mu as modified so that the clamping blocks engage with the annular groove.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Lin to modify Mu as modified
to include the above combination. Doing so would allow for easy processing, manufacturing, install and
disassembly (¶ [0059], lines 498-500).
	Mu as modified fails to further teach wherein the locking button further comprises:
a handle, one end of the handle is connected with the locking hook, and the other end of the
handle is a free end, the handle and the locking hook are respectively positioned at both sides of the cantilever.
Snap teaches of a handle (see annotated Fig. 5 of Snap below), one end of the handle is
connected with the locking hook (see annotated fig. 5 of Snap below), and the other end of the handle is
a free end, the handle and the locking hook are respectively positioned at both sides of the cantilever (positioned on both sides of pivot).
Specifically, the combination the examiner has in mind is to add the rocker arm of Snap,
including the handle and locking hook, to the cantilever of Lin, placing the cantilever of Lin in the same
location as the pivot of the rocker arm.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Lin to modify Mu as modified
to include the above combination. Doing so allows for a force P to be applied to the handle for easy release of the snap joint (First paragraph under Torsion snap joints Pg. 6).
	Mu as modified fails to further teach the locking buttons and the rotation shaft are integrally injection-formed by using a plastic material.
	Plastics teaches of the manufacturing of parts via plastic injection molding (title of article).
	Specifically, the combination the Examiner has in mind is to manufacture the pieces of the rotation shaft of Mu as modified to be manufactured from plastic injecting molding. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of to have incorporated the teachings of Plastic to further modify Mu as modified with the above combination. Doing so would allow for the components of the rotation shaft and locking button of Mu as modified to have detailed feature and complex geometry and enhanced strength while being cheaper and more efficient than other methods (see paragraphs 1-5).

Regarding claim 3, Mu as modified teaches the air sweeping assembly as claimed in claim 2, and Mu as modified further teaches wherein the first position limiting member comprises:
a first connecting section, protrudingly disposed on the fixing portion and disposed on the fixing portion (see annotated Fig. 2 of Chen below); and
a first extending section, connected with the first connecting section, the first extending section
being extended along an axial direction of the rotation shaft (see annotated Fig. 2 of Chen below), and the first extending section being configured to abut against the second position limiting member.
Regarding claim 4, Mu as modified teaches the air sweeping assembly as claimed in claim 2, and Mu as modified further teaches wherein the second position limiting member comprises:
a second connecting section, protrudingly disposed on the rotation shaft and disposed on the rotation shaft (see annotated Fig. 2 of Chen below); and
a second extending section, connected with the second connecting section, the second extending section being extended along the axial direction of the rotation shaft (see annotated Fig. 2 of Chen below), and the second extending section being configured to abut against the first position limiting member.
Regarding claim 6, Mu as modified teaches the air sweeping assembly as claimed in claim 1, however Mu as modified fails to further teach wherein a driving shaft of the driving portion is provided with a slot, an inside of the slot is provided with a first limiting surface, an end part of the rotation shaft is provided with a plug, the plug is provided with a second limiting surface, the plug is in insert-connection with the slot, and the first limiting surface is cooperated with the second limiting surface.
Mu does teach wherein a rotation shaft is provided with a slot (Fig. 9, see rectangular slot in
head 4.4), an inside of the slot is provided with a first limiting surface (rectangular shape of head 4.4 has limiting surfaces), driving shaft of the driving portion is provided with a plug, the plug is provided with a second limiting surface (Fig. 11, output shaft 6.1 is matching rectangular shape of 4.4), the plug is in insert-connection with the slot, and the first limiting surface is cooperated with the second limiting surface (¶ [0032]).
While Mu does not explicitly teach that the driving shaft has a slot and the rotation shaft has a plug. It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing
date of the claimed invention to have reversed the parts taught by Mu to teach the slot being on the driving shaft and the plug being on the rotation shaft. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have reversed the connection with no change in their respective functions, the function in the instant case being rotatably fixing the rotating shaft and the driving portion together, and the reversal yielding nothing more than predictable results to one of ordinary skill in the art (2144.04(VI)(A)).
Regarding claim 11, Mu as modified teaches an air regulating device, and Mu further teaches comprising an air guiding assembly and an air sweeping assembly as claimed in claim 1, wherein, the rotation shaft of the air sweeping assembly is disposed on the air guiding assembly (Fig. 6, see wind direction adjuster 4 disposed on air guiding assembly; ¶ [0030]).
Regarding claim 12, Mu teaches an air conditioner (Fig. 1; ¶ [0030], line 172), and Mu as
modified teaches comprising the air regulating device as claimed in claim 11.
Regarding claim 13, Mu as modified teaches the air regulating device as claimed in claim 11, however Mu as modified fails to teach wherein, the air sweeping assembly further comprises:
a second position limiting member disposed on the rotation shaft, the second position limiting
member being configured to contact with the first position limiting member, so as to define the initial position of the rotation shaft in the circumferential direction.
Chen teaches wherein, the air sweeping assembly further comprises:
a second position limiting member disposed on the rotation shaft (Fig. 2, limit matching part 21, 
rotating shaft 20), the second position limiting member being configured to contact with the first position limiting member, so as to define the initial position of the rotation shaft in the circumferential direction.
Specifically, the combination the examiner has in mind is to add the second position limiting 
member of Chen to the rotating shaft of Mu 4.4 so as to be in position to contact the first position limiting member in the same configuration taught in Chen.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Chen to modify Mu as modified to include the above limitation. Doing so allows for accurate angle control of the wind deflector (¶ [0032], lines 195-199).
Regarding claim 14, Mu as modified teaches of the air regulating device as claimed in claim 13, and Mu as modified further teaches wherein the first position limiting member comprises:
a first connecting section, protrudingly disposed on the fixing portion and disposed on the fixing portion (see annotated Fig. 2 of Chen below); and
a first extending section, connected with the first connecting section, the first extending section being extended along an axial direction of the rotation shaft (see annotated Fig. 2 of Chen below), and
the first extending section being configured to abut against the second position limiting member.
Regarding claim 15, Mu as modified teaches the air regulating device as claimed in claim 13, and Mu as modified further teaches wherein the second position limiting member comprises:
a second connecting section, protrudingly disposed on the rotation shaft and disposed on the 
rotation shaft (see annotated Fig. 2 of Chen below); and
a second extending section, connected with the second connecting section, the second
extending section being extended along the axial direction of the rotation shaft (see annotated Fig. 2 of
Chen below), and the second extending section being configured to abut against the first position limiting member.
Regarding claim 16, Mu as modified teaches the air regulating device as claimed in claim 11, and Mu as modified further teaches wherein the fixing portion comprises:
a housing, at least part of the driving portion being disposed in the housing (Mu, Fig. 11, cylindrical body of motor 6 is housing); and
and a shaft sleeve, connected with the housing (Chen, fixing bracket 3), the first position limiting member being protrudingly disposed on the shaft sleeve and disposed on the shaft sleeve (Chen, limit part 31), and a driving shaft of the driving portion being passed through the shaft sleeve (Chen, fixing bracket 3 acts as a sleeve as the motors rotating shaft passes through the fixing bracket to connect to the rotating shaft 20).
Regarding claim 17, Mu as modified teaches the air regulating device as claimed in claim 11,
however, Mu as modified fails to further teach wherein a driving shaft of the driving portion is provided
with a slot, an inside of the slot is provided with a first limiting surface, an end part of the rotation shaft
is provided with a plug, the plug is provided with a second limiting surface, the plug is in insert-connection with the slot, and the first limiting surface is cooperated with the second limiting surface.
Mu does teach wherein a rotation shaft is provided with a slot (Fig. 9, see rectangular slot in
head 4.4), an inside of the slot is provided with a first limiting surface (rectangular shape of head 4.4 has limiting surfaces), driving shaft of the driving portion is provided with a plug, the plug is provided with a second limiting surface (Fig. 11, output shaft 6.1 is matching rectangular shape of 4.4), the plug is in insert-connection with the slot, and the first limiting surface is cooperated with the second limiting surface (¶ [0032]).
While Mu does not explicitly teach that the driving shaft has a slot and the rotation shaft has a plug. It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing
date of the claimed invention to have reversed the parts taught by Mu to teach the slot being on the driving shaft and the plug being on the rotation shaft. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have reversed the connection with no change in their respective functions, the function in the instant case being rotatably fixing the rotating shaft and the driving portion together, and the reversal yielding nothing more than predictable results to one of ordinary skill in the art (2144.04(VI)(A)).
Regarding claim 18, Mu as modified teaches the air regulating device as claimed in claim 17, and
Mu as modified further teaches wherein the inside of the slot is provided with a plurality of first limiting surfaces, an outer side of the plug is provided with a plurality of second limiting surfaces, the plurality of second limiting surfaces are in cooperative-connection with the plurality of first limiting surfaces in an one-to- one correspondence manner (Mu, Figs. 9 and 11, head 4.4 has matching rectangular slot for rectangular output shaft 6.1).
Regarding claim 19, Mu as modified teaches the air regulating device as claimed in claim 11, and Mu as modified further teaches wherein, the air sweeping assembly further comprises:
a locking button (Lin, Fig. 9), disposed at one end, adjacent to the driving portion, of the rotation shaft, wherein, a driving shaft of the driving portion is provided with a lug boss (Lin, Fig. 9, annular groove 632), the locking button is in locking-connection with the lug boss so as to prevent the rotation shaft from being axially moved relative to the driving shaft (after connection between the clamping blocks and the annular groove the rod will be fixed axially).
Regarding claim 20, Mu as modified teaches the air regulating device as claimed in claim 19, and Mu as modified further teaches wherein the locking button comprises:
a cantilever, protrudingly disposed on the rotation shaft and disposed on the rotation shaft (see
annotated Fig. 9 of Lin below); and
a locking hook, connected with the cantilever, wherein, the locking hook is in locking-connection
with the lug boss (Lin, Fig. 9, see clamping blocks 423 engaging with annular groove 632).









Annotated Figures 

    PNG
    media_image1.png
    696
    775
    media_image1.png
    Greyscale

Annotated Fig. 2 of Chen

    PNG
    media_image2.png
    513
    635
    media_image2.png
    Greyscale

Annotated Fig. 9 of Chen
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762